K&L GATES LLP 1, N.W. WASHINGTON, DC 20006 T +1 F +1 klgates.com June 25, 2014 EDGAR FILING U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: First Investors Life Series Funds File Nos. 002-98409; 811-04325 Post-Effective Amendment No. 65 Ladies and Gentlemen: Pursuant to Section 8(c) of the Securities Act of 1933, as amended (“1933 Act”), and Regulation C thereunder, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of First Investors Life Series Funds (“Trust”) is Post-Effective Amendment No. 65 to the Trust’s currently effective Registration Statement on Form N-1A relating to the shares of beneficial interest in the First Investors Life Series Limited Duration High Quality Bond Fund (“Fund”), a new series of the Trust, under the 1933 Act.This transmission contains a conformed signature page, the manually signed original of which is maintained at the offices of the Trust. The primary purposes of this filing are to: (1) address comments received from the Securities and Exchange Commission Staff regarding Post-Effective Amendment No. 59 to the Trust’s Registration Statement that was filed with the SEC on March 12, 2014; and (2) make other non-material changes to the Fund’s prospectus and statement of additional information. The Trust elects that this filing become effective on July 1, 2014, pursuant to Rule 485(b) under the 1933 Act.If you have any questions or comments concerning the foregoing, please call me at (202) 778-9015. Very truly yours, /s/ Kathy K. Ingber Kathy K. Ingber Attachments cc:Mary Carty First Investors Management Company, Inc.
